UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q/A Amendment No. 1 x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 o TRANSITION REPORT UNDER SECTION13 OR 15(d)OF THE EXCHANGE ACT For the transition periodfrom to . Commission file number 001-33300 ALL AMERICAN PET COMPANY,INC. (Exact name of Registrant as specified in its charter) Nevada 91-2186665 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 1100 Glendon Avenue, 17th Floor Los Angeles, California 90024 (Address, including zip code, of principal executive office) (310) 689-7335 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past90days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, “non-accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act). (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).oYesxNo Indicate the number of shares of outstanding of each of the Registrant’s classes of common equity, as of the last practical date: As of March 25, 2014, the Registrant had outstanding 1,728,698,805 shares of Common Stock, no shares of Preferred Stock, and warrants exercisable for 5,000,000 shares of Common Stock. EXPLANATORY NOTE We are filing this amendment of Form 10-Q/A (the “Amendment”) to our quarterly report on Form 10-Q for the period ended March 31, 2013 (the “Original Report”), filed with the SEC on June 20, 2013, to furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T. Exhibit 101 to this report provides the consolidated condensed financial statements and related notes from the Form 10-Q in XRBL (eXtensible Business Reporting language). No other changes have been made to the Form 10-Q. This Amendment does not modify, amend or update in any way any of the financial or other information contained in the original filing and has not been updated to reflect events occurring subsequent to the filing of the original Form 10-Q. Item 6. Exhibits Incorporated by reference Exhibit Number Exhibit Description Filed Herewith Form Period Ending Exhibit Filing date 31 Certification pursuant to Section 302 of the Sarbanes-Oxley Act x 32 Certification pursuant to Section 906 of the Sarbanes-Oxley Act x 101.INS** XBRL Instance Document x 101.SCH** XBRL Taxonomy Extension Schema Document x 101.CAL** XBRL Taxonomy Extension Calculation Linkbase Document x 101.DEF** XBRL Taxonomy Extension Definition Linkbase Document x 101.LAB** XBRL Taxonomy Extension Label Linkbase Document x 101.PRE** XBRL Taxonomy Extension Presentation Linkbase Document x ** XBRL (Extensible Business Reporting Language) information is furnished and not filed or a part of a registration statement or prospectus for purposes of Sections11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of Section18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. ALL AMERICAN PET COMPANY, INC. Date:March 25, 2014 By: /s/ Barry Schwartz Barry Schwartz, Chief Executive Officer, Chief Financial and Chief Accounting Officer 3
